          Case 1:21-cr-00035-EGS Document 114 Filed 09/15/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA
                                                  :
 UNITED STATES OF AMERICA                         :
                                                  : Case No. 21-CR-35 (EGS)
    v.                                            :
                                                  :
 MICHAEL JOHN LOPATIC, SR.,                       :
                                                  :
    Defendant.                                    :
                                                  :

         DEFENDANT MICHAEL JOHN LOPATIC, SR.’S MOTION TO MODIFY
                        CONDITIONS OF RELEASE

         Defendant Michael J. Lopatic, Sr. (“Mr. Lopatic”), by and through undersigned counsel,

respectfully moves this Court to modify the conditions of his release to allow for the temporary

removal of his ankle monitor. In support thereof, Mr. Lopatic states the following:

         In a Superseding Indictment, Mr. Lopatic has been charged with one count of Obstruction

of an Official Proceeding and Aiding and Abetting, in violation of 18 U.S.C. §§ 1512(c)(2) and

2; one count of Assaulting, Resisting, or Impeding Certain Officers, in violation of 18 U.S.C. §

111(a)(1); two counts of Civil Disorder, in violation of 18 U.S.C. § 231(a)(3); one count of Theft

in a Federal Enclave, in violation of 18 U.S.C. § 661; one count of Entering and Remaining in a

Restricted Building or Grounds, in violation of 18 U.S.C. § 1752(a)(1); one count of Disorderly

and Disruptive Conduct in a Restricted Building or Grounds, in violation of 18 U.S.C. §

1752(a)(2); one count of Engaging in Physical Violence in a Restricted Building or Grounds, in

violation of 18 U.S.C. § 1752(a)(4); and one count of Act of Physical Violence in the Capitol

Grounds or Buildings, in violation of 40 U.S.C. § 5104(e)(2)(F).

         On February 5, 2021, Mr. Lopatic had his initial appearance in the Eastern District of

Pennsylvania. Following a detention hearing on February 9, 2021, Mr. Lopatic was detained
         Case 1:21-cr-00035-EGS Document 114 Filed 09/15/21 Page 2 of 4




pending removal to the District of Columbia. Mr. Lopatic was subsequently transferred to the

District of Columbia. On March 29, 2021, Mr. Lopatic had his initial appearance in the District

of Columbia. On April 12, 2021, Mr. Lopatic filed an appeal of his detention order. The Court

granted Mr. Lopatic’s appeal and entered an Order Setting Conditions of Release, on April 26,

2021 [ECF 65]. Mr. Lopatic has been in full compliance with the Court’s Order.

       On September 29, 2021, Mr. Lopatic is scheduled to undergo a Magnetic Resonance

Imaging (MRI) scan for the treatment of his brain tumor. During the procedure, Mr. Lopatic is

unable to wear any electronic devices, including an ankle monitor, as said devices would

compromise the efficacy of the MRI scan. The completion of an MRI scan is critical to Mr.

Lopatic’s health. The MRI scan will be completed at the Lebanon VA Medical Center in

Lebanon, Pennsylvania. Currently, Mr. Lopatic’s conditions of release do not permit him to

leave his residence in Lancaster, Pennsylvania. Following the completion of the MRI, Mr.

Lopatic will notify the Pre-Trial Services Officer of the MRI’s completion. The Pre-Trial

Service Officer asked for 48 hours to re-attach the ankle monitor.

       Undersigned counsel has conferred with counsel for the Government regarding this

motion. Counsel for the Government stated that they do not object to the temporary removal of

Mr. Lopatic’s ankle monitor.

I.     CONCLUSION

       For the foregoing reasons, Defendant Michael J. Lopatic, Sr., respectfully requests that

this Honorable Court modify the conditions of his release to allow for the temporary removal of

his ankle monitor.

                                             Respectfully Submitted,

                                             /s/ Dennis E. Boyle
                                             Dennis E. Boyle, Esquire

                                                2
Case 1:21-cr-00035-EGS Document 114 Filed 09/15/21 Page 3 of 4




                            Blerina Jasari, Esquire
                            Attorneys-at-Law
                            1050 Connecticut Ave, Suite 500
                            Washington, D.C., 20036
                            Email: dboyle@dennisboylelegal.com
                                   bjasari@dennisboylelegal.com
                            Phone: (202) 430-1900

                            Counsel for Defendant




                              3
         Case 1:21-cr-00035-EGS Document 114 Filed 09/15/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 15th day of September, 2021, I electronically filed the

foregoing Motion and proposed Order with the Clerk of Court using the CM/ECF system, which

will send an electronic notification of such filing to all counsel of record.



                                               /s/ Dennis E. Boyle
                                               Dennis E. Boyle, Esquire




                                                  4
